ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
AFCP 2.0
The AFCP 2.0 request is improper because a non-broadening amendment to the independent claim as not submitted. 
Proposed Amendments
Applicant is advised that the proposed amendments have not been entered because they will require further search and consideration. 
Response to Arguments
Applicant's arguments filed 5/11/2011 have been fully considered but they are not persuasive.
Applicant is advised that a non-broadening amendment to an independent claim is required for a submission to be proper under the After Final Consideration Pilot 2.0 request and because claim 20 was not amended in the proposed amendments the request has not been entered.
The arguments concerning claim 29 are moot because the submission is improper and thus the claims are not being entered or considered.
In regards to applicant’s argument that claim 20 is allowable, the Office does not this convincing as discussed in the prior actions: 
In regards to applicant’s argument that any resulting 3D features of the prior art are merely incidental to the application of a 2D design; this argument is not found convincing because the combination as presented prepares a 3D structure and thus meets the claimed limitation.

In regards to applicant’s argument that ‘686 is directed towards only 2D structures as demonstrated by the disclosure of “[a]s used herein, the term ‘graphics’ generally refers to a two-dimensional visual impression” and the context of ‘686’s entire disclosure is to 2D structures; the Office does not find this argument convincing because ‘686 does not exclude 3D structures and in fact “two-dimensional” only appears once in the entirety of ‘686 and thus based on the additional teachings of ‘600 it is apparent that 3D designs were known and desired at the time and thus would have been obvious to use in combination with ‘686 as presented above.
In regards to applicant’s argument that the amendment to claim 20 overcomes the obviousness rejection based on the combination of ‘686, ‘600, ‘298, & ‘375; ‘686 teaches obtaining a desired design and ‘600 teaches a desired 3D structure and thus the combination renders obvious the claim as amended.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James M Mellott/           Primary Examiner, Art Unit 1712